DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the other vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al (JP 2010246388). All citations below are in reference to the English translation provided by applicant on 11/11/2019.
Regarding claim 1, Takada teaches a display suitable for displaying the status of a power source in a vehicle driven by fuel cells (abstract). The fuel cell system includes a fuel cell stack and a fuel supply system (0010). Means for detecting the remaining amount of hydrogen stored is taught (0013) and such a teaching is considered to be the remaining amount measuring portion as claimed. A control system controls the display unit of the display device (0021). The hydrogen residual amount display part displays the residual amount of hydrogen stored in the hydrogen storage alloy (0024).
Takada does not explicitly teach the time accumulation portion as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator dependent upon the desired display components as a design choice.
Takada does not explicitly teach the display portion displaying the accumulation value of the charge time as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator dependent upon the desired display components as a design choice.
Regarding claim 2, Takada teaches the display unit to include a tank of the hydrogen storage alloy (0035) and it includes a remaining amount display (0036). The tank is considered to be the image of the storage portion and the remaining amount display is considered to be the value indicative of the amount of the fuel gas stored. 
Takada does not explicitly teach the value overlapping the image, as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display the value and image in any desired way, such as overlapping, as such a configuration could easily have tried by an ordinarily skilled artisan as a design choice. 
Regarding claim 3, Takada teaches the control device to display the amount of hydrogen gas consumed in traveling the unit distance via a numerical value based on the detection result of the remaining amount meter as executed by the control device (0036). The display is in reference to the current travel pattern monitored by the control device (0036). 
Takada does not explicitly teach the travelable unit distance per unit time. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the current travel pattern is based on a unit of time and as such, time would be considered when displaying the hydrogen gas consumed in traveling the unit distance. 
Regarding claim 4, Takada teaches the system as discussed above. Takada teaches a speed display unit displaying a current speed of the vehicle detecting by a general speed sensor (0023). The speed sensor is considered to be the moving amount measuring portion. The power output display is taught to display an output of the fuel cell stack (0034). Takada teaches the control device to display the amount of hydrogen gas consumed in traveling the unit distance via a numerical value based on the detection result of the remaining amount meter as executed by the control device (0036). The display is in reference to the current travel pattern monitored by the control device (0036). 
Takada does not explicitly teach the travelable unit distance per unit time. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the current travel pattern is based on a unit of time and as such, time would be considered when displaying the hydrogen gas consumed in traveling the unit distance. 
Regarding claim 5, Takada teaches a load system (0019). The power output display is taught to display an output of the fuel cell stack (0034). Takada teaches the control device to display the amount of hydrogen gas consumed in traveling the unit distance via a numerical value based on the detection result of the remaining amount meter as executed by the control device (0036).
Takada does not explicitly teach the distance being based on the weight, amount of fuel gas stored, and the moving amount of the moveable body as claimed. 
 However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to calculate the moveable distance based on several indicators which are taught to be measured, such as those claimed, without undue experimentation and with a reasonable expectation of success. 
Regarding claim 6, Takada teaches the control device to display the amount of hydrogen gas consumed in traveling the unit distance via a numerical value based on the detection result of the remaining amount meter as executed by the control device (0036). The display is in reference to the current travel pattern monitored by the control device (0036). Takada teaches an air supply system (0015). The air flow is displayed as an air flow rate of the amount of air delivered from the fan to be supplied to the fuel cell stack (0030). 
Takada does not explicitly teach the oxidation gas image as claimed.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator dependent upon the desired display components as a design choice.
Takada does not explicitly teach the travelable unit distance per unit time. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the current travel pattern is based on a unit of time and as such, time would be considered when displaying the hydrogen gas consumed in traveling the unit distance. 
Regarding claim 8, Takada teaches the system as discussed above. Takada teaches a display which is displayed at the driver’s seat (abstract). 
Takada does not explicitly teach the moving amount display as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator dependent upon the desired display components as a design choice.
Regarding claim 9, Takada teaches the system as discussed above. Takada teaches a display which is displayed at the driver’s seat (abstract). The display is considered to be visible outside of the vehicle as it is a display.
Takada does not explicitly teach the color change as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator in any color dependent upon the desired display components as a design choice.
Regarding claim 10, Takada teaches the system as discussed above. Takada teaches a display which is displayed at the driver’s seat (abstract). The display is considered to be visible outside of the vehicle as it is a display.
Takada does not explicitly teach the color change as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to display any measurable indicator in any color dependent upon the desired display components as a design choice.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. Claims 1-6 and 8-10 are pending with claim 1 being amended and claims 8-10 being newly added herein. New claims 8-10 have necessitated indefiniteness rejections added above. It is noted that claim 1 does not require a vehicle, but rather a moveable body.
Applicant has argued that Takada fails to teach a controlling portion that displays the nickel-metal hydride battery charge time. Examiner directs applicant to the rejection above wherein the limitation is considered. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             	September 28, 2022